ROBINSON, J.:
Epitomized Opinion
In 1915 Toledo adopted a home rule charter, which contained no code of rules governing the deliberations and procedure for 1905 and 1906, the original rules providing that the committees of council should be elected by that body. ' In 1906 the rules were amended giving the right to the vice-mayor to appoint such committees. These rules were observed and followed, up to January 22, 1922, this being the date of the first meeting of the new council elected at the preceding election. Then a controversy arose as to which of two sets of rules and standing committees was the lawful one. The vice-mayor recognized one and the council contended for the other.
The city solicitor then brought mandamus, this action asking the Court of Appeals of Lucas County to compel the vice-mayor and the president of the council to perform their duties as required by law and the city charter; to order them to recognize certain standing committees and not to interfere with the clerk in the performance of his alleged duties concerning legislation, and to require the clerk to do his legal duty in delivering legislation and papers to one of the two standing committees. The Court of Appeals issued a peremptory writ commanding the defendant to recognize the rules and standing committee adopted and chosen by the council. The Supreme Court reversed the Court of Appeals, holding:
1. That a writ of mandamus will not be issued to compel the observance of law generally, but will be confined to commanding specific acts specially enjoined by law to be performed.
That the validity of the rules of council is not dependent upon the declaration of the vice-mayor. That the other things prayed for apply to a general we of conduct which the law requires, and that it i= the function of a court to render judgment in actual controversies between adverse litigante, to command or restrate specific acts effecting existing ri°'bte of parties before the court, as distinguished from declaratory judgments affecting possible judgments and potential controversies.